Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161569                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161569
                                                                    COA: 353093
                                                                    Ottawa CC: 19-042918-FH
  GARY AUSTIN EPPLETT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 29, 2020 order of
  the Court of Appeals is considered. Because defendant met the requirements in MCR
  7.204(A)(2)(e), the trial court erred when it denied defendant’s motion to enter claim of
  appeal. MCR 6.425(G)(1)(e). Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration as on leave
  granted of defendant’s resentencing argument.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2020
           a1118
                                                                               Clerk